DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 12/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112—New by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 12 has been amended to recite “wherein the composition does not comprise any antimicrobial or preservative agents”, while independent claim 1 requires hydrogen peroxide, which is an antimicrobial agent and preservative. See for example Saferstein et al., (US 6,086,856) col. 6, lines 12-22.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1-5, 7-10, 12-15, 19-21 remains rejected under 35 U.S.C. 103 as being unpatentable over Zaidel et al., (US 2006/0045854, cited in IDS).  
Zaidel et al. teaches oral care compositions comprising a crossliked polymer peroxide, e.g. polyvinylpyrrolidone hydrogen peroxide complex and an orally acceptable carrier (Abstract).  “In particular, the present invention includes compositions and methods for whitening of teeth” (p. 1, para. [0001]).
The compositions are “substantially anhydrous” insofar as Zaidel et al. teaches, “The composition is preferably non-aqueous, i.e., does not contain appreciable amounts of chemically-unbound water in addition to water added consequent to the peroxide compound.  Preferably, the composition comprises less than about 5% water in the carrier” (p. 6, para. [0062]).
The peroxide complex, e.g. Peroxydone XL-10 (cPVP-H2O2), is taught to have a concentration range “from about 0.1% to about 25%” (p. 3, para. [0026]), as per claims 13, 14, 20, 21, wherein the peroxide component may be present at a level of “from about 1% to about 6% of the total composition weight” (p. 2, para. [0024]).
The compositions of Zaidel et al. also includes a hydrophobic base comprising hydrophobic “adhesion enhancing agents” such as “petrolatum, white petrolatum” and “silicon polymers”, wherein hydrophobic polymers a present from 1-85% weight of the compositions (p. 5, para. [0055]).  Silicone polymers “include the copolymer product of mixing a silanol terminated polydiorganosiloxane such as polydimethyl siloxane with a silanol-containing silicone resin whereby the silanol groups of the polydioganosiloxane undergo a condensation reaction with the silanol groups of the silicone resin” (p. 5, para. [0056]).  The silicon polymers are applied in the form of a pressure sensitive adhesive, e.g. BIO-PSA, which is present in a concentration from “about 0.5% to about 99%” (Id.). Suitable silicon polymers include polysiloxane fluids (silicon fluids) (p. 6, para. [0058]).
STPP), where the concentration is “typically about 0.01% to about 50%” (p. 8, para. [0079]) and abrasives including “silica” present “in an abrasive effective total amount” (p. 8, para. [0078]).
Zaidel et al. also teaches, “the compositions comprise an N-vinyl heterocyclic polymer in addition to the N-vinyl heterocycle polymer that is a component of the peroxide complex”, where in the polymer is “preferably polyvinylpyrrolidone, cross-povidone, and cPVP” (dental surface adhesion agent) (p. 5, para. [0054]).  The additional polyvinylpyrrolidone or cPVP is described as “useful adhesion enhancing agents” (p. 5, para. [0053]).  Accordingly, it would have been obvious to optimize a range based on this intended use.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))

Polyethylene thickeners are taught in the reference but are not required.  It would have been obvious to exclude them, as per claim 8. 
The compositions “optionally comprise antimicrobial (e.g. antibacterial) agent”. Thus it would have been obvious to exclude them, as per claim 12.
Zaidel et al. teaches a specific embodiment comprising 0.5% to about 60% of a peroxide complex, from about 0.5% to about 60% of a silicone adhesive, from about 1 to 99% of a silicone fluid”, and about 1%-40% of a hydrophobic polymer, such as a 
Additional components include flavor, sweetener (p. 9, para. [0092]), silica (p. 8, para. [0078]).
The prior art is not anticipatory insofar as the addition of petrolatum and sodium tripolyphosphate is not the preferred species; however, it would have been obvious to include it given its plain enumeration in the prior art.

2) Claims 16-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Zaidel et al., (US 2006/0045854, cited in IDS) as applied to claim 15 above, and further in view of Jimenez et al., (US 2012/0114410).
Zaidel et al., which is taught above, differs from claims 16-17 insofar as it does not teach a pen for application of the tooth whitening composition.
Jimenez et al. teaches “a toothbrush having a detachable handle portion forming a dispenser containing an oral care product”, wherein the dispenser “is configured as a dispensing pen having a dispensing orifice or applicator at one end” (pen is stored with an oral care implement) (Abstract).   According to Jimenez et al., “A user may detach the dispenser from the toothbrush, apply the product to the oral surface by depressing the actuator, and re-mount the dispenser in the toothbrush for storage” (Id.).  
Jimenez et al. further teaches, “any suitable oral care fluid may be used with embodiments and methods described herein according to the present invention.  Accordingly, the oral care treatment system may be any type of system including 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use the pen of Jimenez et al. to apply the compositions of Zaidel et al. as an alternative to traditional whitening with brushes and trays.  The device of Jimenez et al. is also “[a] more portable, compact and convenient way to store oral care products and to dispense and apply those oral care products to oral surfaces is desired” (p. 1, para. [0007]).

Previous
3) Claims 1-5, 7-10, 12-17, 19 remain rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (US 2014/0314693).
Boyd et al. teaches oral care whitening compositions comprising “a peroxide source, an adhesion system comprising a hydrophobic component comprising a silicone adhesive; and a dental surface adhesion enhancing agent” (Abstract).
The peroxide source is provided “in the amount effective to deliver 0.01% to 5.5% of hydrogen peroxide” (p. 1, para. [0002]), where the peroxide source is preferably “a complex of hydrogen peroxide and cross-linked polyvinylpyrrolidone” (p. 3, para. [0023]).
The hydrophobic component also includes a “silicone fluid”, wherein “the silicone fluid comprises a siloxane polymer” (silicone polymer) (p. 3, para. [0027]), and “petrolatum, white petroleum” (p. 3, para. [0028]), where the hydrophobic component 
The compositions further comprise tartar control agents, such as “sodium tripolyphosphate” (STPP) (p. 2, para. [0019]), which is present “from about 0.1% to about 10%” (Id.), and silica, which may be present from .
The dental surface adhesion agents include “an additional amount of cross-linked polyvinylpyrrolidone” (neutral polar polymer)(p. 3, para. [0024).
The compositions are taught to be used in conjunction with a “pen”, for application to the teeth, as per claims 15-17 (see p. 1, para. [0006]; p. 3, para. [0030]).
Since the compositions are taught to be “non-aqueous” (p. 1, para. [0002]), it would have been obvious to have less than 4% water, as per claim 5.
Polyethylene thickeners are taught in the reference but are not required.  It would have been obvious to exclude them, as per claim 8. 
Boyd provides an example of two formulas (Formula I and Formula II), each comprising Silicone adhesive (30%), Silicone fluid (silicone polymer), PVP-H2O2 complex (peroxide source), sodium saccharin, and flavor.  Formula I comprises 15.5% silicone fluid, 0.55% peroxide source, 18% cPVP(dental surface adhesion agent), whereas Formula II comprises 14% silicone fluid, 25% peroxide source, and no cPVP (dental surface adhesion agent), as per claims 7, 9, 10, 13-14, 20-21. These embodiments are also free of antimicrobial or preservative agents, as per claim 12.
The prior art is not anticipatory insofar as the addition of petrolatum and sodium tripolyphosphate is not the preferred species; however, it would have been obvious to include it given its plain enumeration in the prior art.

4) Claims 20-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al., (US 2014/0314693) as applied to claims 1-5, 7-10, 12-17, 19 above, and further in view of Zaidel et al., (US 2006/0045854, cited in IDS).
Boyd et al., which is taught above, differs from claims 20-21 insofar as it does not teach silica.
Zaidel et al. teaches oral care compositions comprising a crossliked polymer peroxide, e.g. polyvinylpyrrolidone hydrogen peroxide complex and an orally acceptable carrier (Abstract).   
The compositions comprise abrasives including “silica”, present “in an abrasive effective total amount” (p. 8, para. [0078]), as an adhesion agent (p. 12, Claim 14).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the silica of Zaidel et al. to the compositions of Boyd et al. for the advantage of providing tooth polishing and adhesion in the compositions of Boyd et al., as taught by Zaidel et al.
Response to Arguments
Applicant continues to make the same arguments with regard to obviousness and unexpected results (p. 8-14).  
However, no new data have been presented.  
The Examiner continues to rely on the responses previously made to applicant’s arguments.


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-5, 7-10, 12-15, 19-21 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 14-20, 23 of copending Application No. 14/838,771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a composition comprising a pvp-hydrogen peroxide complex, a hydrophobic component (e.g. silicone polymer/ silicone adhesive). The ‘771 compositions also comprise additional crosslinked polyvinylpyrrolidone, silicone polymer, silicone adhesive and petrolatum.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3) Claims 1-5, 7-10, 12-15, 19-21 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/179,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a composition comprising a pvp-hydrogen peroxide complex, a hydrophobic component (e.g. silicone polymer/ silicone adhesive).  The ‘368 application also claims pressure sensitive adhesive, petrolatum, crosslinked PVP, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612